NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-1718
                                      ___________

        J. C., INDIVIDUALLY, AND ALL OTHERS SIMILARLY SITUATED,
                                        Appellant

                                             v.

NICHOLAS FORD; STEFFEN BOYD; JOSETTE SPRINGER; SHONDA WILLIAMS;
  JOHN W. HARRISON; E. MARTINEZ; STEVEN AUSTIN; DARLENE MILLER;
                          CHARLES HOYT
                ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-15-cv-04745)
                      District Judge: Honorable Gerald A. McHugh
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 14, 2016

              Before: FISHER, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed: December 23, 2016)
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant J.C. appeals from the judgment of the United States District

Court for the Eastern District of Pennsylvania in his 42 U.S.C. § 1983 action. We will

affirm in part, and vacate in part, the judgment of the District Court, and will remand for

further proceedings.

                                              I.

        Because we write primarily for the parties, we only briefly recite the facts. J.C.

averred that the defendants, who are employees of the Philadelphia Adult Probation and

Parole Department, retaliated against him for filing a lawsuit against Probation Officer

Nicholas Ford (“Ford”). J.C. claimed that Ford, after learning that J.C. had filed a cause

of action against him, conducted a suspicionless urinanalysis, attempted to search his

residence, refused to provide him with a summary sheet for a hearing, threatened J.C.,

and obtained and distributed confidential medical information. J.C. further alleged that

Josette Springer, Shonda Williams, and E. Martinez required J.C. to provide an

emergency contact during an office visit and detained him when he refused to provide

one. J.C. contended that prior to a hearing, John Harrison informed the judge that J.C.

wanted to wait until his attorney arrived. Finally, J.C. claimed that Steven Austin,

Steffen Boyd, Charles Hoyt, and Darlene Miller were supervisors who condoned such

actions by their subordinates.

       J.C. filed a civil rights action in the Eastern District of Pennsylvania, alleging a

violation of his constitutional rights pursuant to 42 U.S.C. § 1983. J.C. sought injunctive

relief as well as compensatory and punitive damages against the defendants in their
                                              2
official and individual capacities. The defendants filed a partial motion to dismiss J.C.’s

complaint against the defendants in their official capacity pursuant to Federal Rule of

Civil Procedure 12(b).

       Having received no response from J.C., the District Court granted the motion and

dismissed J.C.’s complaint with prejudice. J.C. filed an out-of-time response to the

defendants’ motion and a timely motion for reconsideration pursuant to Federal Rule of

Civil Procedure 59(e) and/or a motion for relief from judgment pursuant to Rule 60(b).

The District Court denied J.C.’s motion, and J.C. timely appealed.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

a District Court’s decision to grant a motion to dismiss pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Fowler v. UPMC Shadyside, 578 F.3d 203, 206 (3d

Cir. 2009). To state a legally sufficient claim for relief, a plaintiff need only plead

enough factual content, taken as true, to support “the reasonable inference that the

defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Whether a defendant is entitled to absolute immunity is a question of law that

requires de novo review. See Figueroa v. Blackburn, 208 F.3d 435, 439 (3d Cir. 2000).

                                             III.

       A.     Official Capacity Claims

       Upon review, we perceive no error in the District Court’s decision to dismiss the

complaint against the defendants in their official capacity. It is well established that the
                                              3
Eleventh Amendment generally bars a civil rights suit in federal court that names the

state as a defendant. Laskaris v. Thornburgh, 661 F.2d 23, 25-26 (3d Cir. 1981). While a

state may consent to be sued in federal court, Kimel v. Fla. Bd. of Regents, 528 U.S. 62,

73 (2000), Pennsylvania has specifically withheld consent, 42 Pa. Cons. Stat. Ann. §

8521(b). “We have held that Pennsylvania’s judicial districts, including their probation

and parole departments, are entitled to Eleventh Amendment immunity.” Haybarger v.

Lawrence Cty. Adult Prob. & Parole, 551 F.3d 193, 198 (3d Cir. 2008). Accordingly, the

Philadelphia Adult Probation and Parole Department and its employees acting in their

official capacity are entitled to immunity from damages suits.

       Although official capacity claims requesting prospective injunctive relief are not

barred by the Eleventh Amendment, see Ex parte Young, 209 U.S. 123 (1908), plaintiffs

who seek the jurisdiction of the federal courts must show that they have sustained or are

in immediate danger of sustaining some direct injury as the result of the challenged

official conduct. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983). The injury or

threat of injury must be both “real and immediate,” not “conjectural” or “hypothetical.”

Id. J.C. sought an injunction terminating Ford’s employment with the City of

Philadelphia, forcing Ford to undergo mental health treatment, ending the Probation

Department’s practice of suspicionless urine tests, and destroying his confidential

medical records. The only future injury J.C. alleged in his complaint is that he may be

subject to a suspicionless urine test pursuant to the Probation Department’s custom,

practice, and policy of administering suspicionless urineanalyses. The policy to which
                                             4
J.C. points, as attached to his complaint as Exhibit B1, clearly refutes this claim. See

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (noting that documents attached to

a complaint may be considered on Fed. R. Civ. P. 12(b)(6) review). The attached exhibit

demonstrates that the Probation Department’s policy requires reasonable suspicion to

conduct a urine test which is in accordance with 42 Pa. Cons. Stat. Ann. § 9912(d).

Accordingly, J.C. failed to state a plausible claim that he will be subject to a suspicionless

urine test in the future. See Iqbal, 556 U.S. at 678. As J.C. has not alleged that there is

any “real and immediate” threat that he will be injured by the actions which he seeks to

have enjoined, he lacks standing to bring his claims for prospective injunctive relief.

Therefore, we will affirm the judgment of the District Court with regards to J.C.’s claims

against the defendants in their official capacity.

       B.     Individual Capacity Claims

       The defendants filed a partial motion to dismiss the claims against them in their

official capacity; nevertheless, the District Court dismissed the complaint in its entirety

without addressing the claims against the defendants in their individual capacity. On

appeal, in their motion to be excused from filing a brief, the defendants concede, and we

agree, that the dismissal was error with respect to J.C.’s claims against the defendants in

their individual capacity. The defendants, in appreciated candor to the Court,

acknowledge that the defenses put forth by the defendants in their official capacity are

not available to them in their individual capacity. Accordingly, we will vacate the


                                              5
judgment of the District Court with respect to J.C.’s claims against the defendants in their

individual capacity.

                                            IV.

       For the foregoing reasons, we will affirm in part, vacate in part, and remand for

further proceedings on J.C.’s individual capacity claims.




                                             6